DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Claims 1-27 are drawn to an apparatus, non-transitory computer readable storage medium, and method to identify an excursion effect in a process control system, classified in G05B19/41875.
Claims 28-45 are drawn to an apparatus, non-transitory computer readable storage medium, and method to apply mutation to a process configuration, classified in G05B13/04 and G06N5

The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related product and processes for its practice.  The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In this case, Invention I is directed to identifying excursion effects in a process control system by evaluating manufactured products to determine whether it satisfies tolerance metrics, and generating excursion fingerprint information. Invention II is directed to applying mutations to a process configuration based on 

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Group I would require a search in at least CPC G05B19/41875, along with a unique text search. Group II would not be searched as above and would instead require a search in at least CPC G05B13/04 and G06N5, along with a unique text search. The inventions have acquired a separate status in the art in view of their different classification and divergent subject matter.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADHURYA RATNAKAR whose telephone number is (571)272-1638. The examiner can normally be reached Monday - Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 5712705935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/M.R./            Examiner, Art Unit 2117                                                                                                                                                                                            
	/ROCIO DEL MAR PEREZ-VELEZ/            Supervisory Patent Examiner, Art Unit 2117